DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed June 15, 2021.  Claims 1, 3-8 and 10-12 are amended.  Claims 1-12 are currently pending and have been examined in the application.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-12 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal 
In regards to claims 1 and 10 the claim limitations “a login page (WP)… so as to execute …”; “a manager interface (R) … runs a …”; and in claims 1 and 11, the limitations “the security control (R1) is configured to let …”; “the data management (R4) provides …”, have been analyzed to determine whether they should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on this analysis, set forth below, it has been determined that the claim should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
	Claims 1, 10 and 11 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because they  use the generic placeholder “a login page” coupled with functional language “to execute …”; “a manager interface …” coupled with functional language “configured to run…”; “the security control …” coupled with functional language “configured to let …”; “the data management …” coupled with functional language “configured to provide …” without reciting sufficient structure to perform these functions.  Furthermore, the non-structural terms are not preceded by a structural modifier.
	A review of the specification does not show definite structures for the “login page (WP)… so as to execute …”, the “manager interface (R) … runs a …”, the “security control (R1) is configured to let …”, the “data management (R4) provides …,” and fails to provide an algorithm which can perform the recited functionalities.  Therefore, the claim is indefinite.  Claims 8-9 and 11-12 by being dependents of Claims 1 and 10 are also rejected.

	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the lack of corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters, in response to this Office action. 
	If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.   For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative independent claim 1 is directed towards a system, which is a statutory category of invention.
	Although, claim 1 is directed towards a statutory category of invention, the claim, however, recites abstract ideas.  The limitations that set forth the abstract idea are: a login page (WP) so as to execute a logging in step (S1), a linking step (S2), a running step (S3), a rewarding step (S4), a consolidation step (S5), and a feedback step (S6), wherein the login page (WP) is configured to install, and dynamic update information (i) is sent for a user's reading; a manager interface (R) of a manager, wherein the manager interface (R) runs a security control (R1), an information uploading (R2), a game running (R3), and a data management (R4), wherein the security control (R1) is configured to log in the login page (WP), and to save user's information in the logging in step (S1), wherein the information uploading (R2) includes user sharing information, advertiser or event information, and user's reading information which is displayed in the login page (WP), the game running (R3) is installed based on an advertisement marketing plan so as to provide a downloadable game program after the user logs in, the game running (R3) includes advertisement placing information shown during downloading the game, game rules, reward description, a prize content and probability set in the downloadable game program, wherein the data management (R4) provides readable information to the user and to save the readable information after the game running (R), wherein the readable information includes a stage running result, a login account, a password, a ranking record, prizing information, friend information, sharing information, and a score ranking of the game program.  These limitations comprise commercial interactions including advertising Alice/Mayo test.  (See 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the limitations a user interface (U) being a mobile communication device or a computer; including an operating program installed on a cloud server (C); a mobile application (A) or a web program of a browser so as to link network communication and to login the web page (WP); from the login page (WP) to the user interface (U); being a computer system program; let the user interface (U) to link, which are recited at a high level of generality and merely the use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea by a generic computer is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high level of generality, executing automating functions of a computer, and with no specific examples of the algorithms themselves which achieve the functionalities claimed.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2-9 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  For instance, while claims 2-9 recited limitations appears to slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 10-12 suffer from substantially the same deficiencies as outlined with respect to claims 1-9 and are also rejected accordingly.





Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's argument regarding the 35 U.S.C. § 112 rejection are not persuasive because the amendments do not effect a change on the limitations.  Applicant's arguments regarding the prior art are moot.



Conclusion
	Prior art rejection may be provide if the 101 and 112 issues are resolved.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).